Citation Nr: 0624974	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  95-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for scars of the head, 
arm, left hand and stomach.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952 and from March 1975 to December 1976.  He also had 
periods of active duty training (ACDUTRA) and inactive duty 
for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded in a June 2005 Board 
decision.  The transcripts of March 1996 and October 1998 
hearings held at the local RO are of record.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service and there is no objective evidence of 
an in-service stressor.

2.  Service medical records do not show evidence of injuries 
in service, from which the scars are alleged to have 
resulted.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (f) (2005).

2.  Scars of the head, arm, left hand and stomach were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for scars of the head, arm, 
left hand and stomach was received in December 1992.  A claim 
for PTSD was received in December 1997.  In correspondence 
dated in September 2003 and July 2005, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The RO has obtained all available service 
medical records, VA outpatient treatment records, identified 
private treatment records and Social Security records and 
associated them with the claims file.  The appellant has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  In July 2005 correspondence, the 
veteran was requested to identify any additional evidence 
necessary to support his contentions; however no response was 
received.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

PTSD

The veteran alleges he developed PTSD as a result of two 
stressful in-service events, 1) combat missions in China, and 
2) a stressful work environment while serving as a member of 
the Army General Staff at the Pentagon.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection for PTSD 
requires: (1) medical evidence diagnosing the condition, (2) 
credible supporting evidence that the claimed, in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

Service medical records are negative for a diagnosis of PTSD 
or treatment for a psychiatric disorder.  

In hearing testimony and statements submitted in support of 
his claim, the veteran indicated he had service in China and 
Russia as part of a covert operation designed to cause 
conflict between Chinese and Russian troops.  He described 
hand to hand combat with a Chinese militiaman who wounded him 
in the head and hand with a machete.  He also stated that he 
received a wound in his abdomen during a knife fight on one 
of these instances.  

The veteran has also indicated in both testimony and written 
statements, that the work pressure he experienced while with 
the Army General Staff at the Pentagon during 1975 and 1976 
caused PTSD.  During the October 1998 hearing, he expressed 
belief that his coworkers were putting mines and booby traps 
in his desk in competition for limited General Officer 
promotions.  His wife submitted a statement in support of 
this claim in which she recalled her husband worked 7 days a 
week and between 12 to 15 hours a day which contributed to 
the work pressure.

The veteran was diagnosed with major depressive disorder with 
psychosis, secondary to PTSD during an October 1997 VA 
examination.  The Axis IV diagnosis indicated that his PTSD 
was linked to combat stress experienced in China during 1949.  
The diagnosis was based on the veteran's description of 
stressful combat missions in both Russia and China including 
several ambushes under which he came under direct fire.  The 
veteran reported he had been incarcerated by the Chinese 
militia for some time, but later released by the regular 
Chinese army.  He had also stated that following his release 
by the Chinese Army, he suffered a mental collapse and was 
taken off active duty as a result and received treatment at a 
VA Hospital in Newington, Connecticut for one year.  

The veteran also submitted an April 2000 evaluation record of 
G.H., MSW, LCSW, in support of his service connection for 
PTSD, which indicated that the veteran's PTSD symptoms 
stemmed from the combat-related intelligence missions to 
China.  

It is worth noting that no diagnosis of PTSD has been 
provided on the basis of work related stress or pressure from 
the veteran's service as a member of the Army General Staff 
between 1975 and 1976.  The diagnosis of PTSD was provided 
based solely on symptomatology and the alleged Russian and 
Chinese combat missions.

However, the Board notes that the PTSD diagnosis was based 
solely on the veteran's self-reported and completely 
unsubstantiated history of events during his military 
service.  The Board is not required to accept the 
unsubstantiated opinions of a psychiatrist that alleged PTSD 
had its origins in service.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that 
is based on the veteran's recitation of service history, and 
not his documented history, is not probative).  In fact, the 
Board observes evaluation notes which reflect that the 
veteran was unable to give a detailed or sequential history 
of his career in the Army for the years of 1950 -1976, and 
was a very poor historian.  They also note evidence of 
significant grandiosity to the veteran's thought production, 
dementia, and impaired short and long term memory.  

Moreover, there is no evidence to support the veteran's 
claimed treatment for PTSD at a Newington, Connecticut VA 
medical facility.  Several post-service private treatment 
records do show however that the veteran has been diagnosed 
with and, in some cases treated for, various psychiatric 
disorders including having an "over-achieving type-A 
personality;" bi-polar disorder; adjustment reaction with 
organic depression; and organic mood disorder; and depression 
and residual organic brain syndrome secondary to an alleged 
cerebral-vascular accident (stroke) in 1976.  

After a diagnosis of PTSD has been made, the analysis then 
turns to whether there is credible supporting evidence that 
the claimed, in-service stressor actually occurred.  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether or not the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related; then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  The record must 
contain evidence that corroborate his testimony or 
statements.  See VAOPGCPREC 12-99 (October 18, 1999); 
Zarycki, at 98.

In the instant appeal, the Board finds there is absolutely no 
credible evidence showing that the veteran "engaged in 
combat with the enemy," despite his account of having combat 
with Chinese and Russian militiamen during covert operations.  
Service personnel records, including multiple DD 214s, show 
no foreign service, participation in covert operations or 
military campaigns.  There is no record of awards or 
decorations for valor such as the Purple Heart or Combat 
Infantryman's Badge, or record of combat experience or 
injuries to otherwise show that he had actual combat with the 
enemy.  

Also absent from the record is lay evidence, such as 
statements from former platoon members or friends, to support 
the veteran's claim of combat service.  Also, service medical 
records reflect no treatment for injuries consistent with the 
described combat-related wounds.  The veteran stated he was 
treated at the aid station in China, but this is not 
supported upon review of the medical records.  Surely, if the 
veteran had been wounded in combat, he would have indicated 
it during the intermittent medical examinations and reported 
it on his medical status forms.  Thus, the Board is satisfied 
that the veteran did not "engage in combat with the enemy."  
As such his lay statements and testimony alone are not 
sufficient to establish the occurrence of the claimed events.  
Doran, 6 Vet. App. at 288-89.

The Board notes that the veteran did not submit the PTSD 
questionnaire, which is vital in developing such cases.  The 
Board observes that VA requested this questionnaire from the 
veteran in July 2005.  The veteran's failure or refusal to 
respond to the stressor letter sent to him has stymied VA's 
ability to confirm the stressor.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  The Board finds that the VA fulfilled its obligation 
to assist the veteran in developing his claim.  No further 
requests for evidence are warranted.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post-
traumatic stress disorder, due to alleged in-service 
stressors of combat and non-combat related work pressure 
while on active duty; has not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of a 
confirmed PTSD medical diagnosis and verification of the 
alleged stressors - the doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).

Scars head, arm, left hand, and stomach

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that he received knife wounds in the 
stomach during a knife fight in China.  He also contends that 
he has scars on the head and left hand from a separate 
incident in which he was struck in the head with a machete 
and injured his left hand trying to block the machete.  Both 
incidents are alleged to have occurred while he was involved 
in combat with Chinese militia.  He also contends that he 
received a scar to the right arm from some sort of 
projectile.

Available service medical records show no evidence of scars 
or treatment for wounds of any kind, whether they are alleged 
to have been incurred during a combat mission in China, or 
otherwise, with the exception of a scar on the veteran's knee 
from a parachute jump injury.  The veteran alleged that he 
was treated at an aid station for the machete and knife 
wounds at the time, yet such treatment is not reflected by 
service medical records.  Once again,, the Board observes 
that service records show no period of foreign service.  The 
veteran indicated the scar on his right arm was due to some 
type of projectile, but the Board finds no evidence in the 
service medical records or post-service records to support 
such a claim.

The post service evidentiary record in this case is 
extensive, consisting of four volumes of documents.  The 
evidence includes private and VA medical records, which, 
together, cover a period from 1990 to 2004.  Still, there is 
no competent evidence that the veteran sustained injuries 
with resulting scars to the head, arm, left hand and stomach 
in service.  In February 1993, the veteran identified a 
private physician, A. D., M.D., as a source of relevant 
private medical treatment, but has not provided any further 
information about him nor has he provided any treatment 
records in his possession.

Service connection requires a showing of a disease or injury 
in service which is causally related to a current disability.  
The veteran has not provided any evidence showing that he 
incurred injuries which have resulted in scars on his head, 
arm, left hand, and stomach.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for scars on the 
head, arm, left hand, and stomach, has not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for scars on the head, arm, left hand, and 
stomach is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


